United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-2981
                                      ___________

LeRoy Bear Robe                      *
                                     *
                  Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of Nebraska.
Alliance City Schools; Mark Monroe; *
Wayne Flood; Ed Garneaux; Susan      *      [UNPUBLISHED]
Schrader; Russel Zephier,            *
                                     *
                  Appellees.         *
                                ___________

                               Submitted: May 15, 2000

                                    Filed: May 25, 2000
                                     ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      LeRoy Bear Robe appeals the district court's 28 U.S.C. § 1915(e)(2)(B)(ii)
dismissal of his civil complaint. After a review of the record and Bear Robe's brief, we
agree he failed to state a claim for the reasons set forth in the magistrate judge's report
and adopted by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-